This case is not distinguishable in principle from the case ofBlake v. Ferris, (1 Selden, 48.) It was held in that case, that the defendants, who had a license, or grant from this corporation, to construct at their own expense a sewer in a public street, and who had engaged another person by contract to construct it at a stipulated price for the whole work, were not liable to third persons for any injury resulting from the negligent manner in which the sewer was left at night by the workmen engaged in its construction. The doctrine declared in that case is, that the immediate employer of the agent *Page 227 
or servant through whose negligence an injury occurs, is alone responsible for the negligence of such agent or servant. That the principle respondeat superior applies to him alone. That there can not be two superiors severally responsible in such a case. In the case under consideration, the defendants contracted with one Foster at a stipulated price to excavate, and grade, Bloomingdale Road between Twenty-third and Forty-second streets, and gravel the same, c.; and Foster contracted with one Riley, to do all the blasting required for the work, and through the negligence of Riley in setting a blast, rocks and stones were thrown into the plaintiff's dwelling, and the injuries complained of were caused thereby. The case therefore falls clearly within the principles of Blake v. Ferris. The court below have undertaken to distinguish it from Blake v. Ferris, because of a clause inserted in the contract with Foster, by which Foster agreed to conform the work to such further directions, as should be given by the street commissioner, and one of the city surveyors. This clause in the contract does not in any manner affect the case. It does not constitute Foster any more the immediate agent or servant of the defendants than if this provision were not inserted in his contract.
It is nothing more than a stipulation for a change of the specification of the work as stated in the contract at fixed prices provided therein.
It does not, as the court below held, make Riley the immediate servant of the defendants or give to them any control over him as to the manner or otherwise in which he should conduct the blasting. The defendants may change the grade by new specifications from that provided in the contract, and the duty is then imposed upon Foster to make his grade accordingly; but as to the manner in which he shall proceed in his blasting to make the grade, or do the work, he is as perfectly independent of the defendants, as a man ever was while engaged in doing his own work. They could not control Green in any respect, if he should proceed *Page 228 
in a negligent manner to conduct this blasting. They could neither dismiss him nor control him in his work. The court below erred in giving such effect to this provision of the contract, and their judgment should be reversed and a new trial granted.
JOHNSON, J., dissented, and TAGGART, J., gave no opinion. The residue of the court concurred in the foregoing opinions
Judgment reversed.